UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-150954 GUARDIAN 8 HOLDINGS (Exact name of registrant as specified in its charter) Nevada 26-0674103 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15230 N. 75th Street Suite 1002 Scottsdale, Arizona (Address of principal executive offices) (Zip Code) (913) 317-8887 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares of Common Stock, $0.001 par value, outstanding on May 8, 2013, was 34,187,202, including 625,000 shares authorized but unissued. Table of Contents TABLE OF CONTENTS Part I – Financial Information Page Item 1. Condensed Consolidated Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative andQualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 Part II – Other Information Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. DefaultsUpon Senior Securities 24 Item 4. Mine Safety Disclosures 24 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 26 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements GUARDIAN 8 HOLDINGS (A Development Stage Company) Condensed Consolidated Balance Sheets March 31, December 31, (Audited) Assets Current assets: Cash $ $ Prepaid expenses Deposits on inventory - Inventory - Total current assets Fixed assets, net of accumulated depreciation of $1,660 and $918 as of March 31, 2013 and December 31, 2012 Website, net of accumulated amortization of $12,368 and $10,415 as of March 31, 2013 and December 31, 2012 Patent, net of accumulation amortization of $2,631 and $2,502 as of March 31, 2013 and December 31, 2012 Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable and accrued expenses $ $ Accrued payroll expense - Accrued interest, related parties Customer deposits - Notes payable, related party Total current liabilities Stockholders’ deficit: Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares Authorized; issued and outstanding of 33,123,002 and 30,874,508 At March 31, 2013 and December 31, 2012, respectively Common stock owed but not issued: 239,200 and 1,225,994 at March 31, 2013 and December 31, 2012 Paid in Capital Deficit accumulated during the development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit $ $ The accompanying notes are an integral part of the condensed financial statements. 1 Table of Contents GUARDIAN 8 HOLDINGS (a Development Stage Company) Condensed Consolidated Statements of Operations Three Months Ended March 31, For the period from June 8, 2009 (Inception) to March 31, Revenue $ - $ - $ - Cost of sales - - - Gross profit - - - Expenses: Depreciation and Amortization General and administrative expenses Loss from operations ) ) ) Other income (expense): Interest expense ) ) Interest income - - - ) ) ) Loss before income tax ) ) ) Provision for income tax expense - - - Net loss $ ) $ ) $ ) Net (loss) per share - basic and fully diluted $ ) $ ) Weighted average shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Table of Contents Guardian 8 Holdings (A Development Stage Company) Condensed Consolidated Statement of Shareholder’s Equity For the period of June 8, 2009 (inception) to December 31, 2012 Deficit Accumulated Common Stock During Common Stock Owed but Not Issued Paid in Development Total Shares Amount Shares Amount Capital Stage Equity Balance, June 8, 2009 (inception) - $ - - $ - $ - $ - $ - Acquisition of patent - - - ) ) Stock sold @ $0.025 - - - Stock issued for services @ $0.025 - - - Stock issued for services @ $0.25 - - - Net loss for the year - ) ) Balance, December 31, 2009 $ - - $ $ ) $ ) Stock issued for services @ $0.25 - - - Stock issued for debt @ $0.25 - - - Stock sold for @ $0.25 - - - Stock issued to directors @ $0.25 - - - Stock cancelled ) ) - Merger shares - - ) - - Net loss for the year - ) ) Balance, December 31, 2010 $ - - $ $ ) $ Stock issued for board compensation @ $0.25 - - - Stock issued for services @ $0.25 - - - Discounts on notes payable - Net loss for the year - ) ) Balance, December 31, 2011 $ - - $ $ ) $ ) Common stock issued for compensation - Common stock issued for services - Common stock sold for cash - Exercise of warrants into common stock - - - Discounts on notes payable - Conversion of notes payable and interest into common stock - Common stock cancelled ) ) - Net loss for year - ) ) Balance, December 31, 2012 $ ) $ ) Common stock previously owed ) ) - - - Common stock issued for compensation - - - Common stock issued for services - - Common stock sold for cash - - - Private placement fees - ) - ) Net loss for the three months - ) ) Balance, March 31, 2013 $ ) $ ) The accompanying notes are an integral part of these financial statements. 3 Table of Contents GUARDIAN 8 HOLDINGS (a Development Stage Company) Condensed Consolidated Statements of Cash Flows Three Months Ended March 31, For the period from June 8, 2009 (Inception) to March 31, Operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net (loss) to net cash (used) in operating activities: Stock issued for services Stock issued for compensation Depreciation and amortization Amortization of discount on notes payable - Change in assets and liabilities - Deposits on inventory ) - ) Inventory ) - ) Prepaid expenses ) Accounts payable and accrued expenses ) Accrued payroll expenses - Accrued interest, related parties Customer Deposits - Due to related party - - ) Cash provided by operating activities ) ) ) Investing activities: Purchase of fixed assets ) ) ) Purchase of website - - ) Cash used in investing activities ) ) ) Financing activities: Proceeds from common stock sales - Proceeds from warrant exercises - - Proceeds from notes payable, related party Payments on notes payable, related party - - ) Cash used in financing activities Net increase (decrease) in cash and cash equivalents ) Cash, beginning of period - Cash, ending of period $ $ - $ Supplemental cash flow information: Interest paid $ - $ - $ - Income taxes paid $ - $ - $ - Stock issued for services $ $ $ Shares issued for services Stock issued for compensation $ $ $ Shares issued for compensation Stock issued for payment on due to related party $ - $ - $ Shares issued for payment on due to related party - - Notes payable converted to common stock $ - $ - $ Shares issued for notes payable converted - - The accompanying notes are an integral part of the condensed consolidated financial statements. 4 Table of Contents Guardian 8 Holdings (A Development Stage Company) Notes to Condensed Consolidated Financial Statements For the Three Months Ended March 31, 2013 Note 1 – Company Organization and Summary of Significant Accounting Policies Organization Guardian 8 Corporation (“Guardian 8”) was incorporated in Nevada on June 8, 2009 as Guardian 6 Corporation.In August of 2009, the Company changed its name to Guardian 8 Corporation.The Company’s principle offices are located in Scottsdale, Arizona. Effective November 30, 2010, we merged with Global Risk Management & Investigative Solutions (“Global Risk”), a public company with its common stock registered with the United States Securities and Exchange Commission.The Company merged into a newly formed wholly owned subsidiary of Global Risk, with the Company being the surviving corporation.Post merger, Global Risk changed its name to Guardian 8 Holdings. Principles of Consolidation For the quarters ended March 31, 2013 and 2012, the Company was consolidated with its wholly-owned subsidiary, Guardian 8 Corporation.All material intercompany transactions and accounts have been eliminated. Development Stage Enterprise The Company is a development stage enterprise, as defined in ASC 915, “Development Stage Entities” and is in the process of designing and introducing a new category of personal security products, called Enhanced Non-Lethal Devices (ENL).These products incorporate layered defensive measures to help security professionals and consumers protect themselves against personal attacks, while capturing critical images to defend against personal liability As of March 31, 2013, the Company had no revenues, and limited operations were focused on final testing of initial manufacturing units and building out manufacturing and distribution operations. Cash and cash equivalents Cash and cash equivalents include all cash balances in non-interest bearing accounts and money-market accounts. The Company places its temporary cash investments with quality financial institutions.At times such investments may be in excess of Federal Deposit Insurance Corporation (FDIC) insurance limit. The Company does not believe it is exposed to any significant credit risk on cash and cash equivalents. For the purpose of the statements of cash flows, all highly liquid investments with an original maturity of three months or less are considered to be cash equivalents.As of March 31, 2013 and 2012, there were cash equivalents of $246,699 and $0 respectively. Revenue recognition It is the Company’s policy that revenues will be recognized in accordance with ASC subtopic 605-10, “Revenue Recognition”.The company will therefore recognize revenue from sales of product upon delivery to its customers where the fee is fixed or determinable, and collectability is probable. Cash payments received in advance will be recorded as deferred revenue.Extended warranties will be recorded as deferred revenue and amortized according to the number of months in service.There were no revenues for the three-months ended March 31, 2013 and 2012, or from June 8, 2009 (inception) through March 31, 2013. Warranty The Company intends to offer a 90-day limited warranty on our core product with an opportunity to upgrade to a one year limited warranty (for a fee) on our device.These fees are intended to cover the handling and repair costs and include a profit.Extended warranties which provide additional coverage beyond the limited warranty, ranging from one to four years, are anticipated to be offered for specified fees. Revenue derived from the sale of extended warranties will be deferred and amortized over the duration of the warranty period with the customer.As of March 31, 2013 and 2012, there were no warranty deferrals or expense recorded. 5 Table of Contents Research and Development costs The Company expenses all costs of research and development as incurred. There are R&D costs included in other general and administrative expenses of $46,312 and $189,064 for the three-months ended March 31, 2013 and 2012 respectively. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the financial statements and the reported amounts of revenue and expenses during the reporting period.Actual results could differ from those estimates. Property and equipment Property and equipment are stated at cost.Major improvements are charged to the asset accounts while replacements, maintenance and repairs which do not improve or extend the lives of respective assets are expensed. The Company depreciates its property and equipment for the financial reporting purposes using the straight-line method based on the following useful lives of the assets: Tooling (will be depreciated once the assets are approved for placement into service) 5 years Furniture and fixtures 5years Fair value of financial instruments Fair value estimates discussed herein are based upon certain market assumptions and pertinent information available to management as of March 31, 2013 and the year ended December 31, 2012. The respective carrying value of certain on-balance-sheet financial instruments approximated their fair values. These financial instruments include cash, accounts payable and amounts due to related party.Fair values were assumed to approximate carrying values because they are short term in nature and their carrying amounts approximate fair values or they are payable on demand.See Note 10 for further details. Impairment of long-lived assets ASC 360, “Accounting for the Impairment of Long-Lived Assets to be Disposed Of”, requires that long-lived assets be reviewed for impairment whenever events or changes in circumstances indicate that the historical cost-carrying value of an asset may no longer be appropriate.The Company assesses recoverability of the carrying value of an asset by estimating the future new cash flows expected to result from the asset, including eventual disposition.If the future net cash flows are less than the carrying value of the asset, an impairment loss is recorded equal to the difference between the asset’s carrying value and fair value.The Company did not have any impaired assets for the three months ended March 31, 2013 and 2012, or from June 8, 2009 (inception) through March 31, 2013. Loss per share Loss per share is provided in accordance with ASC 260-10, “Earnings Per Share” that requires the reporting of both basic and diluted earnings (loss) per share.Basic earnings (loss) per share is computed by dividing the earnings (loss) available to common shareholders by the weighted average number of common shares outstanding during the period.Diluted earnings (loss) per share reflect the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock.In accordance with ASC 260-10, any anti-dilutive effects on net income (loss) per share are excluded.For the three months ended March 31, 2013 and 2012, the denominator in the diluted earnings per share computation is the same as the denominator for basic earnings per share due to the anti-dilutive effect of the warrants on the Company’s net loss. Dividends We do not anticipate the payment of cash dividends on our common stock in the foreseeable future. 6 Table of Contents Income Taxes The Company follows ASC subtopic 740-10, “Accounting for Income Taxes”, for recording the provision for income taxes.ASC 740-10 requires the use of the asset and liability method of accounting for income taxes.Under the asset and liability method, deferred tax assets and liabilities are computed based upon the difference between the financial statement and income tax basis of assets and liabilities using the enacted marginal tax rate applicable when the related asset or liability is expected to be realized or settled.Deferred income tax expenses or benefits are based on the changes in the asset or liability each period.If available evidence suggests that it is more likely than not that some portion or all of the deferred tax assets will not be realized, a valuation allowance is required to reduce the deferred tax assets to the amount that is more likely than not to be realized.Future changes in such valuation allowance are included in the provision for deferred income taxes in the period of change.See Note 11 for further details. Recent pronouncements The Company has evaluated all new accounting pronouncements as of the issue date of these financial statements and has determined that none have or will have a material impact on the financial statements or disclosures. Note 2 – Going Concern The accompanying condensed consolidated financial statements have been prepared in conformity with generally accepted accounting principles and under the assumption that the Company will continue as a going concern, which contemplates the recoverability of assets and the satisfaction of liabilities in the normal course of business.As of March 31, 2013, the Company has an accumulated deficit of $3,959,257, and the Company’s current liabilities exceed current assets by $303,595. The Company’s activities since inception have been financially sustained by issuance of common stock and related party loans. The Company intends to raise additional funding to continue its operations through contributions from the current shareholders and stock issuance to other investors. The ability of the Company to continue as a going concern is dependent upon its ability to raise additional capital from the sale of common stock and, ultimately, the achievement of significant operating revenues.The accompanying financial statements do not include any adjustments that might be required should the Company be unable to recover the value of its assets or satisfy its liabilities. Note 3 – Property and equipment Property and equipment consists of the following: March 31, 2013 December 31, 2012 Tooling $ $ Leasehold Improvements - Furniture and fixtures Less accumulated depreciation $ $ As of March 31, 2013, the Company committed approximately $108,000 to future capital expenditures for the completion of production tooling and fixtures.As of March 31, 2013, not all tooling was complete and the remaining commitment was not been recorded as a liability.$94,865 of the total commitment has been paid as of March 31, 2013 and is recorded as tooling on these financial statements. During the first quarter of 2013, the Company began working with a consultant to design and install an integrated information resource system.In preparation, initial cabling and routing equipment were purchased and installed.The Company intends to continue investing significant resources in computer technology, both hardware and software to run its operations and establish inventory and sales tracking systems. No depreciation has been or will be recorded on the tooling assets or production equipment until all final adjustments and enhancements have been completed, and the Company is running final production for sales and distribution.As of the date of this filing a limited quantity of units were run on the equipment for internal quality and reliability testing.In addition, we ran a limited quantity for product demonstrations, and for sale to one foreign customer enabling them to preview and establish necessary import classification documentation and protocols. 7 Table of Contents Note 4 – Deposit on Inventory On January 4, 2013, the Company paid $43,136 for a deposit on inventory of its finished personal security devices.As part of an agreement, the Company has a commitment to pay an additional $172,544 at various points of production of the product. Note 5 – Notes payable In October of 2011, the Company received $100,000 from a related party to issue a convertible note payable, bearing interest at a rate of 10% per annum, and maturing in April of 2012.The note was not secured and was convertible into common stock at $0.35 per share that was the market value on the day the note was executed.With the note, the Company issued 100,000 warrants to purchase common shares of the Company. The warrants have a term of three years and a strike price of $0.35 per share.The warrants issued with the note were valued using the Black-Scholes Option Pricing Model and bifurcated out of the note proceeds and recorded as additional paid in capital in the amount of $25,172.A discount on the note payable was recorded in the same amount and is being amortized into interest expense over the six-month life of the note using the interest method.For the year ended December 31, 2011, $10,926 was amortized into interest expense and the remaining discount was $14,246 as of December 31, 2011.For the year ended December 31, 2012, an additional $14,246 was amortized into interest expense and the remaining discount was $0 as of December 31, 2012.In April of 2012, as noted below in Note 7, this note and the related accrued interest were converted into shares of common stock at a rate of $0.35 per share. In December of 2011, the Company received $207,000 from various related parties to issue convertible note payables, bearing interest at a rate of 10% per annum, and maturing in June of 2012.The notes were not secured and were convertible into common stock at $0.20 per share.The market value on the day the notes were executed was $0.105.With the notes, the Company issued 207,000 warrants to purchase common shares of the Company. The warrants have a term of three years and a strike price of $0.25 per share.The warrants issued with the note were valued using the Black-Scholes option pricing model and bifurcated out of the note proceeds and recorded as additional paid in capital in the amount of $18,613.A discount on the note payable was recorded in the same amount and is being amortized into interest expense over the six-month life of the note using the interest method.For the year ended December 31, 2011, $1,534 was amortized into interest expense and the remaining discount was $17,079 as of December 31, 2011. For the year ended December 31, 2012, an additional $17,079 was amortized into interest expense and the remaining discount was $0 as of December 31, 2012.In June of 2012, as noted below and in Note 7, all the notes except one ($25,000) and the related accrued interest were converted into shares of common stock at a rate of $0.20 per share.The remaining note and related accrued interest were converted in August of 2012 at a rate of $0.20 per share. During the year ended December 31, 2012, the Company received $362,500 from various related parties to issue convertible note payables, bearing interest at a rate of 10% per annum, and maturing at various times from July of 2012 to September of 2012.The notes are not secured and are convertible into common stock at $0.20 per share.The market value on the day the notes were executed ranged from $0.40 to $0.50.With the notes, the Company issued 362,500 warrants to purchase common shares of the Company. The warrants have a term of three years and a strike price of $0.25 per share.The warrants issued with the note were valued using the Black-Scholes option pricing model and bifurcated out of the note proceeds and recorded as additional paid in capital in the amount of $226,422.A discount on the note payable was recorded in the same amount and is being amortized into interest expense over the six-month life of the note using the interest method.As noted below and in Note 7, all of the notes were converted to common stock in June of 2012.$226,422 of the discount was amortized into interest expense during the year ended December 31, 2012 and the remaining discount was $0 as of December 31, 2012. As noted above, during the year ended December 31, 2012, a total of $669,500 of notes payable and $23,648 of related accrued interest was converted into 3,241,184 shares of common stock.Of those shares, 133,494 shares were issued during the first quarter of 2013. On November 13, 2012, the Company received a note payable from the CEO and president of the Company in the amount of $100,000.The note is unsecured, bears interest at a rate of 12% and is due on April 12, 2013.This note was extended on April 12, 2013, and is now due on June 12, 2013. On December 10, 2012, the Company received a note payable from the CEO and president of the Company in the amount of $50,000.The note is unsecured, bears interest at a rate of 12% and is due on May 9, 2013.This note was extended on May 9, 2013, and is now due on July 9, 2013. On December 28, 2012, the Company received a note payable from the CEO and president of the Company in the amount of $50,000.The note is unsecured, bears interest at a rate of 12% and is due on May 27, 2013. On January 24, 2013, the Company received a note payable from the CEO and president of the Company in the amount of $50,000.The note bears interest at 12% per annum and is payable on April 24, 2013.This note was extended on April 24, 2013, and is now due on June 23, 2013. 8 Table of Contents On March 6, 2013, the Company received a note payable from the CEO and president of the Company in the amount of $100,000.The note bears interest at 12% per annum and is payable on June 4, 2013. On March 6, 2013, the Company received $50,000 from a director of the Company in the form of an unsecured 90-day promissory note.The note bears interest at 12% per annum and is payable on June 4, 2013. On March 26, 2013, the Company received $50,000 from a director of the Company in the form of an unsecured 90-day promissory note.The note bears interest at 12% per annum and is payable on June 24, 2013. As of March 31, 2013, the Company has notes payable of $450,000 and related accrued interest of $10,438.All amounts are due within the next year. Total interest expense on notes payable was $8,400 and $53,479 for the three months ended March 31, 2013 and for the year ended December 31, 2012, respectively. The following summarizes the outstanding notes payable as of March 31, 2013: Issue Date Interest Rate Current Due Date Amount November 13, 2012 % June 12, 2013 $ December 10, 2012 % July 9, 2013 December 28, 2012 % May 27, 2013 January 24, 2013 % June 23, 2013 March 6, 2013 % June 4, 2013 March 6, 2013 % June 4, 2013 March 26, 2013 % June 24, 2013 Total $ Note 6 – Patents In June of 2009, concurrent with the Company’s incorporation, one of its officers and directors, agreed to transfer all rights, title and interest in the patent he held for a personal security device in exchange for 15,000,000 shares of the Company’s common stock and $300,000.$25,000 was to be paid in July of 2009 and the rest was to be paid as funds became available from common stock sales. The patent has been valued at $10,365, the historical cost.The value of the cash, note payable, and stock given exceeded the historical cost of the patent by $304,615.This amount was recorded as a reduction of retained earnings.The total cost of the patent is being amortized over the 20-year life of the patent. Amortization costs for this patent were $2,631 and $2,502 respectively for the three months ended March 31, 2013 and 2012. The Company hired a patent attorney specializing in products for the security industry to assist in filing additional utility and technology patents for its new enhanced non-lethal products.As of March 31, 2013, the costs paid to this attorney for the filings, drawings, and research totaled $9,472.These costs have been capitalized and will be amortized over the 20-year life of the patents once issued and placed into service. Note 7 – Stockholder’s equity In June of 2009, concurrent with our incorporation, one of the Company’s officers and directors, agreed to transfer all rights, title and interest in the patent he held in the personal security device in exchange for 15,000,000 shares of the Company’s common stock and $300,000.During the year ended December 31, 2010, 500,000 shares were returned for cancellation for no consideration. In June of 2009, 4,000,000 shares were sold to four investors for a total purchase price of $100,000 or $0.025 per share. In June of 2009, 2,000,000 shares were issued to an officer of the Company in exchange for his services as President and General Manager.Those shares were valued at $0.025 per share and $50,000 was expensed as compensation. In June of 2009, 150,000 shares were issued to an attorney in exchange for legal services.Those shares were valued at $0.025 per share and $3,750 was expensed as legal expense. 9 Table of Contents In December of 2009, 100,000 shares were issued to a consultant in exchange for business development consulting services.Those shares were valued at $0.25 per share and $25,000 was expensed as consulting expense. As of December 31, 2009, there were 21,250,000 common shares outstanding and no preferred shares outstanding. During the year ended December 31, 2010, 210,000 shares were issued for services.Those shares were valued at $0.25 and $52,500 was expensed. During the year ended December 31, 2010, $115,750 due to a related party was converted at $0.25 per share into 463,000 shares (See Note 4). During the year ended December 31, 2010 we offered two Private Placement Memorandums for the sale of common stock at $0.25 per share.In accordance with the first offering, we sold 2,462,000 shares of common stock for $615,500.In accordance with the second offering, we sold 1,400,000 shares of common stock for $350,000. During the year ended December 31, 2010, 255,000 shares were issued to the directors for compensation.Those shares were valued at $0.25 and $63,750 was expensed. Effective November 30, 2010, we merged with Global Risk Management & Investigative Solutions (“Global Risk”), a public company with its common stock registered with the United States Securities and Exchange Commission under section 12g.We merged into a newly formed wholly owned subsidiary of Global Risk, with the Company being the surviving corporation.As part of this merger, there were 1,262,318 shares of common stock issued.Post merger, Global Risk changed its name to Guardian 8 Holdings. As of December 31, 2010, there were 26,802,318 common shares outstanding and no preferred shares outstanding. During the year ended December 31, 2011, the Company issued a total of 610,000 shares of common stock.All were valued at $0.25.360,000 shares were issued to the board of directors for compensation valued at $90,000; 140,000 shares were issued for legal services valued at $35,000; and 110,000 shares were issued for consulting services valued at $27,500. As of December 31, 2011, there were 27,412,318 common shares outstanding and no preferred shares outstanding. During the year ended December 31, 2012, the Company authorized a total of 1,130,000 shares of common stock for compensation.180,000 shares were issued to the board of directors, at the market price of $0.40, for a total expense of $72,000.150,000 were issued to an employee, at the market price of $0.20, for a total expense of $30,000.500,000 shares were authorized as a bonus to an officer/board member.These shares were valued at the market price of $0.35 for a total expense of $175,000.The final 300,000 shares are discussed in the next paragraph.As of December 31, 2012, 500,000 shares had not been issued and were subsequently issued in the first quarter of 2013. During the year ended December 31, 2012, the Company agreed to issue 300,000 shares of common stock in relation to compensation for a consulting agreement.The shares were valued at $132,000, which was the fair market value on the date the agreement was signed and set up as a prepaid asset that will be amortized over the one-year life of the agreement.As of March 31, 2013, $121,000 had been expensed and $11,000 remained in prepaid assets. These shares were issued in the first quarter of 2013. During the year ended December 31, 2012, the Company authorized the issuance of 325,000 shares of common stock in exchange for services.The shares were valued at the market price at the date of authorization for a total expense of $152,025.145,000 shares were issued as of December 31, 2012, and 180,000 were issued in the first quarter of 2013. During the year ended December 31, 2012, the Company agreed to sell 505,000 shares of common stock for total proceeds of $202,000.The shares were sold for $0.40 each and came with two warrants.The Class A warrants have an exercise price of $0.55 and a term of three years.The Class B warrants have an exercise price of $0.75 and a term of five years.392,500 of the shares sold were issued as of December 31, 2012 and 112,500 were shown in these financial statements as common stock owed but not issued.These 112,500 shares were issued in the first quarter of 2013. During the year ended December 31, 2012, the Company received $61,750 for the exercise of 247,000 warrants at $0.25 each. During the year ended December 31, 2012, the Company converted $669,500 of notes payable and $23,648 of related accrued interest into 3,241,184 shares of common stock.3,107,690 of these shares had been issued as of December 31, 2012, and 133,494 were issued in the first quarter of 2013. 10 Table of Contents During the year ended December 31, 2012, the Company reached a settlement with a former contractor, whereby the contractor surrendered 700,000 shares of common stock for cancellation.The Contractor had received the shares in prior periods for services to be rendered.The Company felt that the services had not been rendered and the settlement was reached.The Company has cancelled the shares.During the same period, the Company issued 60,000 shares to a consultant in error.These shares were subsequently cancelled in 2012. As of December 31, 2012, there were 30,874,508 common shares issued and outstanding, 1,225,994 common shares owed but not issued, and no preferred shares issued.As of March 31, 2013, all of these shares were issued to their respective parties. During the quarter ended March 31, 2013, three employees vested shares of common stock in accordance with their employment agreements (see Note 12).The first was the CEO/Director, vesting 150,000 shares of common stock, which were valued at market price of $54,000.The other two issuances were for the Company’s Chief Operating Officer and Vice President of Customer Service, both of which achieved milestones predicated by their employment agreements.The total of number of shares vested for these two officers totaled 89,200 shares of common stock that were valued at market price of $37,464.The shares associated with these vesting schedules were authorized but not yet issued as of March 31, 2013. On January 23, 2013, the Company authorized the issuance of 330,000 shares of common stock in exchange for services, 180,000 of these shares were earned and expensed in the year ended December 31, 2012.The remaining 150,000 shares were valued at the market price at the date of authorization for a total expense of $58,500. On January 23, 2013, the Company conducted the third and final closing under a private placement offering, selling 225,000 units for $90,000 ($45,000 (112,500 shares) of which was received and accounted for in the year ended December 31, 2012).The shares were sold for $0.40 each and came with two warrants.The Class A warrants have an exercise price of $0.55 and a term of three years.The Class B warrants have an exercise price of $0.75 and a term of five years.All of the shares sold were issued as of March 31, 2013 and were shown in these financial statements as common stock issued. On March 6, 2013, the Company sold 10,000 shares of restricted common stock for $4,000 to a consultant. On March 19, 2013, the Company conducted the first closing under a private placement offering selling 750,000 units for $300,000 to three accredited investors. Each unit consists of one share of common stock, one three year warrant to purchase one share of common stock for $0.55 per share and one five year warrant to purchase one share of common stock for $0.75 per share. In connection with the sale of these units, the Company paid Finance 500, Inc., a registered broker/dealer and managing dealer for the offering, selling commissions in the amount of $39,000 and is obligated to issue 112,500 warrants to Finance 500. Each warrant will entitle Finance 500, or its assignees, to purchase one share of the Company’s common stock at $0.40 per share for ten years. The Company also incurred $46,121 of expenses associated with this offering, for a net amount of $253,879. As of March 31, 2012, there were 33,123,002 common shares issued and outstanding, 239,200 common shares owed but not issued, and no preferred shares issued. The following summarizes the stock issued for cash for the three months ended March 31, 2013: Date Number of Shares Amount January 23, 2013 $ March 6, 2013 March 19, 2013 Total $ Note 8 – Options and warrants Options As of March 31, 2013 and December 31, 2012 there are no outstanding options. Warrants During October and December of 2011, the Company issued 307,000 warrants in conjunction with notes payable to purchase common stock. All have a term of three years. 100,000 warrants have a strike price of $0.35 and 207,000 have a strike price of $0.25. See Note 7 for further details. During the year ended December 31, 2012, the Company issued 1,372,500 warrants to purchase common stock. The warrants were issued relating to notes payable proceeds and the sale of common stock as noted in Notes 5 and 7. All have a term between three and five years and a strike price of $0.25 to $0.75. 11 Table of Contents During the year ended December 31, 2012, 247,000 warrants were exercised at a strike price of $0.25 per warrant, with proceeds recorded to common stock and additional paid in capital. During the three months ended March 31, 2013, the Company issued 1,837,500 warrants to purchase common stock. The warrants were issued relating to the sale of units as noted in Note 7.All warrants have a term between three and ten years and a strike price ranging from $0.40 to $0.75. A summary of warrants as of March 31, 2013 and December 31, 2012 is as follows: Options Weighted Average Exercise Price Warrants Weighted Average Exercise Price Outstanding at 12/31/2012 - $ - $ Granted - - Cancelled - Exercised - Outstanding at 3/31/2013 - $ - $ Note 9 – Lease commitments and related party transactions During the period from November of 2011 to January of 2012, the Company moved its main headquarters to Kansas City, Kansas and rented space on a month-to-month basis for $325 per month. In December of 2011, the Company leased space in Scottsdale, Arizona for its main headquarters. The lease runs from January of 2012 to March of 2014 at a rate of $1,907 per month. Future minimum payments as of March 31, 2013 under this lease are $17,163 for 2013, and $4,174 for 2014. Rent expense was $5,979 and $4,590 for the three months ended March 31, 2013 and 2012, respectively. During the year ended December 31, 2012, the Company issued 60,000 shares, valued at $29,400 to a former director for consulting services. During the three months ended March 31, 2013 and the year ended December 31, 2012, the Company issued convertible notes payable and warrants to related parties in exchange for cash.See note 5 for further details. During the three months ended March 31, 2013, the Company issued notes payable to related parties in exchange for cash.See Note 5 for further details. Note 10 – Fair Value Measurements The Company adopted ASC Topic 820-10 to measure the fair value of certain of its financial assets that are required to be measured on a recurring basis.The adoption of ASC Topic 820-10 did not impact the Company’s financial condition or results of operations.ASC Topic 820-10 establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).ASC Topic 820-10 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date.A fair value measurement assumes that the transaction to sell the asset or transfer the liability occurs in the principal market for the asset or liability.The three levels of the fair value hierarchy under ASC Topic 820-10 are described below: Level 1– Valuations based on quoted prices in active markets for identical assets or liabilities that an entity has the ability to access. Level 2– Valuations based on quoted prices for similar assets and liabilities in active markets, quoted prices for identical assets and liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable data for substantially the full term of the assets or liabilities. Level 3– Valuations based on inputs that are supportable by little or no market activity and that are significant to the fair value of the asset or liability.The Company had no level three assets or liabilities as of March 31, 2013 or December 31, 2012; therefore, a reconciliation of the changes during the year is not shown. 12 Table of Contents The following table presents a reconciliation of all assets and liabilities measured at fair value on a recurring basis as of December 31, 2012: Level 1 Level 2 Level 3 Fair Value Cash $ $
